DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 10/22/2020.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered by the RCE filed on 10/22/2020.
 
Response to Amendment
In view of the amendments to the claims filed 9/8/2020 the rejections to claims 1-20 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome or moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.

The closest prior art found in the searches are Shilane (US 9,798,629), Shimada (US2015/0234713), Bartfai (US2012/0096470), and Bansal (US2011/0191777) as cited in the previous Office actions. Additional closest prior art found in further searching includes Sobel (US 8,959,509), Irisawa (US2010/0274767), Tsao US2017/0168901, Thomas (US 10,083,094), Nanivadekar (US2016/0342481), and Klingenberg (US2016/0342483).
Shilane, as cited in the previous Office action, teaches predicting backup job failures for exceeding a requested time window. This include as in col. 10:32-49 and col. 11:1-27 a predictive model that is use to predict the backup time for each volume/job and determine an aggregated predicted backup time for all the requested volumes/jobs. However, Shilane is not focused on or teaching any aspects of VMs in relation to backups volumes/jobs. The predicted backup time is based on various 
Shimada, as cited in the previous Office action, teaches generally that VMs can be backed up and receiving requests to backup VMs. Specifically, as in [0056] and [0080]-[0081] Shimada teaches that selected VMs are requested to be backed up in certain time periods. However, this general aspect of creating backups of VMs says nothing on predicting total backup time for a VM, much less anything on such predicted total time being based on a predicted “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. Even in combination with the other references, this cannot be seen to teach the instant amended claims and their specific limitations.
Bartfai, as was cited in the previous Office action, teaches generally an optimization or prioritization of jobs (e.g. backup jobs as in Shilane) based on time and costs/penalties for failing to complete in a window. In particular, Bartfai as in [0009] and [0062]-[0063] describes that SLA costs occur in relation to time constraints including negative fiscal incentives linked to scheduling jobs to complete within a specified time slice (i.e. window). As in [0079], [0089], [0092], and [0104]-[0108] this includes prioritizing/optimizing the jobs to execute during the window/slice of time based on considering the processing needs of the job and the income/cost of failing to complete the job in the slice. However, the processing needs referred and maximum available resources referred to as “CloudProc” in Bartfai are explicitly described as processing component power. This includes generally “processing throughput” 
Bansal, as was cited in the previous Office actin, relates to scheduling backups and various aspects of predicting backup time. This includes as in [0003], [0021], [0026], and [0031] predicting backup time based on expected size of changed blocks and transfer time for such changes based on I/0 rates. However, nothing therein is directed to VMs in particular or predicting backup time based on an “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. And nothing therein in, alone or in combination with other references, would use such specific predicted backup time in the fashion as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
Sobel, describes techniques for scheduling backups of virtual machines which is directly related to the subject matter of the instant claims. Sobel as in col. 4:28-67 describes a backup manager that evaluates historical resource requirements for backing up a VM and estimates a backup completion tome for one or more VMs based on such historical data. However, nothing therein describes considering the “amount of time to prepare the VM for backup” as part of such analysis or estimated time. Sobel also describes in col. 6:45-col.7:17 and col. 8:3-22 scheduling VM backups within a window 
Irisawa, relates to backup methods including for VMs. As in [0170] Irisawa describes that a backup time can be determined from a “quiescence time” where quiescing the VM relates to stopping the VM and preparing for backup. However, the time in Irisawa is an instantaneous beginning time of such operation and does not consider any “amount” of time required for such. Instead the time is only an indicator of the backup start time. Nothing therein is directed to predicting backup time based on an “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. And nothing therein in, alone or in combination with other references, would use such specific predicted backup time in the fashion as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
Tsao, relates to generally VM backup times. This includes as in [0036]-[0039] determining backup time for a VM based on various operation times, including running time, snapshot time, and transmission time. However, none of these times relate to an “amount of time to prepare the VM for backup.” The “snapshot time” operation is described as part of the “backup operation” as is the “transmission time”. Neither is part of preparing for backup, and neither are predicted times. Nothing therein in, alone or in combination with other references, would use such specific predicted backup time as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
Thomas relates generally to specifying backup jobs to meet recover point objectives. This includes as in col. 3:22-35 estimating the amount of time needed to complete the backup operation. Such estimation is based on as in col. 7:40-45 various collected statistics including size, state, change rate, load, etc. However, nothing therein is directed to VMs in particular or predicting backup time based on an “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. And nothing therein in, alone or in combination with other references, would use such specific predicted backup time in the fashion as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
Nanivadekar, teaches generally selecting whether to use a image or filesystem backup process. This includes as in [0019]-[0021] and [0027]-[0029] estimating backup time to completion based on various parameters. However, as with the above references, nothing therein is directed to VMs in particular or predicting backup time based on an “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. And nothing therein in, alone or in combination with other references, would use such specific predicted backup time in the fashion as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
Finally, Klingenberg teaches generally scheduling one or more backup jobs with a common backup window. This includes evaluating as in [0028] the impact of skipping a backup during the window and as in [0029]an estimated time to complete the backup. However, nothing therein is directed to VMs in particular or predicting backup time based on an “amount of time to prepare the VM for backup and an amount of time to backup the VM” as is now claimed. The prediction is solely based on other criteria can cannot teach that claimed limitation. Nothing in Klingenberg, alone or in combination with other references, would use such specific predicted backup time based on amount time to prepare the VM and amount of time to backup the VM in the fashion as claimed to determine an optimal set based on a set with largest size and lowest cost predicted to equal or exceed a window as claimed.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in claim as explained above in combination and conjunction with all of the other specific limitations recited in the independent claims 1, 8, or 15. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 8, and 15 are allowable.


The allowed claims are claims 1-20

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T. BROOKS/
Examiner, Art Unit 2156
1/30/2021